DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the application filed on April 13, 2021, in which claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement filed on April 13, 2021 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file, but the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. claim 1 is rejected for not providing specific structure for the functions set forth in the claim. Claims 2-15 are also rejected for incorporating the deficiency of their respective base claims by dependencies.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a service module, the service module operable on a fee per use basis, the service module configured to execute a first provisioning request for first SAP system of record enterprise data for use by a first application in real time, and configured to execute a second provisioning request for second SAP system of record enterprise data for storage to a first cloud storage;
an integration layer configured to receive the first and the second provisioning requests from the service module and configured to transmit a first and a second data extraction request according to Open Data Protocol (OData) protocol and Representational State Transfer (REST) protocol;
a service agent configured to receive the first and the second data extraction requests from the integration layer and configured to extract first and second extracted data from the first and the second SAP system of record enterprise data; and
the service agent further configured to provision the first extracted data suitably for use by the first application in real time and to provision the second extracted data suitably for storage to the first cloud storage and configured to transmit the first and second extracted data according Open Data Protocol (OData) protocol and Representational State Transfer (REST) protocol” in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “a service module, the service module operable on a fee per use basis, the service module configured to execute a first provisioning request for first SAP system of record enterprise data for use by a first application in real time, and configured to execute a second provisioning request for second SAP system of record enterprise data for storage to a first cloud storage;
an integration layer configured to receive the first and the second provisioning requests from the service module and configured to transmit a first and a second data extraction request according to Open Data Protocol (OData) protocol and Representational State Transfer (REST) protocol;
a service agent configured to receive the first and the second data extraction requests from the integration layer and configured to extract first and second extracted data from the first and the second SAP system of record enterprise data; and
the service agent further configured to provision the first extracted data suitably for use by the first application in real time and to provision the second extracted data suitably for storage to the first cloud storage and configured to transmit the first and second extracted data according Open Data Protocol (OData) protocol and Representational State Transfer (REST) protocol” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. “execute a first provisioning request for first SAP system of record enterprise data for use by a first application in real time, and configured to execute a second provisioning request for second SAP system of record enterprise data for storage to a first cloud storage”; “receive the first and the second provisioning requests from the service module and configured to transmit a first and a second data extraction request according to Open Data Protocol (OData) protocol and Representational State Transfer (REST) protocol”; “receive the first and the second data extraction requests from the integration layer and configured to extract first and second extracted data from the first and the second SAP system of record enterprise data”; and “provision the first extracted data suitably for use by the first application in real time and to provision the second extracted data suitably for storage to the first cloud storage and configured to transmit the first and second extracted data according Open Data Protocol (OData) protocol and Representational State Transfer (REST) protocol”. Therefore, the claims 1-15 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: “collecting a real-time or scheduled or event trigger that occurs” in claims 1 and 16. Claims 2-15 and 17-20 are also rejected for the same reason.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kapoor et al., (hereinafter Kapoor”) US 9,454,577.
As to claim 16, Kapoor discloses the claimed “
executing by a service module a first provisioning request (see col.53, lines 28-30, instruct the provision of the request reimbursement payment for the employee);
receiving by an integration layer the first provisioning request from the service module (see col.53, lines 40-45, submit reimbursement requests via the employee terminal);
receiving by a service agent a first data extraction request from the integration layer (see col.53, lines 43-46, a reimbursement request may take the form of a reimbursement request email message);
extracting by the service agent first extracted data from business data (see col.53, lines 28-30;
provisioning by the service agent the first extracted data suitably for use by a first application (see col.53, lines 28-67, submit the reimbursement email to a specified address designated for receipt of reimbursement requests); and
transmitting the first extracted data for receiving by the first application (see col.49, lines 50-67, sending candidate information in an electronic message, such as an email addressed to the referrer's own email address with a pre-designated subject line).

As to claim 17, Kapoor discloses the method of claim 16, wherein the service agent comprises an inside-out module responsive to a second data extraction request not received from the integration layer (col.2, lines 50-60, receive an employee reimbursement request, extract request parameters, and evaluate whether or not the request can be fulfilled according to system rules, based on employee characteristics and/or employee-selected benefits).

As to claim 18, Kapoor discloses the method of claim 16, the step of receiving by the service agent the first data extraction request comprising receiving the first data extraction request according to an industry standard non-proprietary communications protocol, and the step of transmitting the first extracted data for receiving by the first application comprises transmitting the first extracted data according to the industry standard non- proprietary communications protocol (see col.21, lines 2-12).

As to claim 19, Kapoor discloses the method of claim 18, wherein the industry standard non-proprietary communications protocol conforms to Open Data Protocol (OData) protocol and Representational State Transfer (REST) protocol (see col.10, lines 42-45).


As to claim 20, Kapoor discloses the method of claim 16, wherein the service module is operable on a fee per use basis (see col.30, lines 10-29, a universal payment file may be generated locally, containing a set of universal variables that are expected to be relevant to any bank payment transaction).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20220245470 (involved in receiving a first set of metrics with labels from one or more agents (116) which monitor a client system in computing environments, where the first set of received metrics and labels have a universal nomenclature that is different from a native computing environment (110) nomenclature for the metrics and labels, analyzing the first set of received metrics and labels to identify the metrics and labels, automatically generating a knowledge graph based on the set of metrics and labels, receiving a new set of metrics and labels from the one or more agents, updating the knowledge graph based on the new set of metrics and labels, and reporting the updated knowledge graph data to a user.)
US 20170308401 (involved in determining a subset container instances of a set of container instances included a cluster to launch a software function, where the subset container instances are determined according to a placement scheme. The software function is launched within the subset of the container instances such that the software function is allocated resources in accordance with the allocation of resources specified in a task definition. A mobile device is provided with a result of launching the software function).

US 20160103914  (involved in facilitating on-demand production and splitting of analytic data stores to require significant elapsed processing time, so that a separate process status reporting channel is described to which workers can periodically post the progress, thus avoiding progress inquiries and interruptions of processing to generate report status. The method allows service providers to shift certain degree of onus of processing on respective client devices and save extensive cost associated with infrastructure installation and maintenance).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        November 5, 2022